Blandford, Justice.
Bates was the owner of a certain tract of land which was purchased' from the estate of Seaborn Jones, deceased; it is described as three and one-fourth acres in the southwest corner of lot number sixty-one, the same being a triangle. Slade & Etheridge were the owners of sixty-one acres of land of lot number sixty-two, which was bounded by and embraced the northwest corner of lot number sixty-two. Lot sixtv-one lies immediately north of lot sixty-two. This land lies in the Coweta reserve, in Muscogee county. Bates, who owned a brick-yard adjacent, entered upon three and one-fourth of an acre in the northwest corner of lot sixty-two, and was excavating and removing the dirt to his brick-yard, when Slade & Etheridge filed the bill in this case to Testrain him from so doing. The *52case came on for a final hearing, and a verdict and decree were rendered in favor of them against Bates, and ho ivas perpetually enjoined from interfering with this land. Bates moved the court for a new trial, on several grounds, Avhich Avas refused by the court, and he excepts, and assigns error thereon.
It is made most manifest from tho facts in this case that Slade & Etheridge OAvned the land in controversy, and that whatever land Bates and those under whom he claimed purchased from Jones’s estate, Avas a triangle in the southwest corner of lot sixty-one, and Avhether he got a good title to this land or not is not before us. It is clear that Bates and those under Avhom he claims did not purchase or receive any conveyance to any portion of lot number sixty-two from Jones’s estate, but that the same Avas purchased by Slado & Etheridge and those under Avhom they claimed. So the act of Bates in entering on this land Avas a trespass, and he was properly enjoined. Under the facts of this case, the rulings of the court almost become immaterial, as the verdict and decree are demanded by tho evidence. But Ave have carefully considered the exceptions to the rulings of the court-, and are satisfied that no error Avas committed.
Judgment affirmed.